To compel the allowance of a claim of ten cents per mile for bringing back certain goods on a search warrant, a similar ■amount having been allowed for the service of the writ and traveling to the place of service, '93 miles, and for further ■charges of $2.50 per day for attending court.
Denied December 21, 1883.
Held, that there is no statute under which the board could be compelled to allow the first named item, and that as to the ■second class of items, it does not appear that any court certificate, or other determination of the fact of attendance was pro*1548duced, but it does appear that relator’s attendance was in some-instances, at least, colorable merely.